Citation Nr: 0105210	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  98-13 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to educational assistance benefits under chapter 
35 of title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran, upon whose service the benefits at issue are 
based, had active military duty from September 1964 to August 
1968.  He died in February 1990.  The appellant is the 
veteran's daughter.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 decision denying the benefits 
sought.  The appellant expressed her disagreement with that 
decision in May 1998, and after a statement of the case was 
issued, she perfected her appeal in September 1998.  A 
hearing at which the appellant and her mother testified was 
conducted by a hearing officer at the Philadelphia, 
Pennsylvania regional office (RO) in December 1998, after 
which a supplemental statement of the case was issued in 
September 1999. In November 2000, the appellant's mother 
appeared on her behalf at a Travel Board hearing at the RO 
before the undersigned. 


REMAND

The appellant in this case seeks to establish her entitlement 
to Chapter 35 Dependents' Educational Assistance (DEA).  
Eligibility for DEA assistance for a child of a veteran 
requires that the veteran have died of a service-connected 
disability.  38 U.S.C.A. § 3501(a)(1)(A).  The record shows 
that the veteran died in February 1990, and that the cause of 
his death was alcoholic liver disease.  At the time of his 
death, the only disability for which service connection had 
been established was a left wrist scar rated noncompensable.  
It is not contended, however, that the veteran's wrist scar 
was implicated in the cause of his death.  Rather, it is 
contended that the veteran's fatal liver disease was 
secondary to post traumatic stress disorder (PTSD), which 
itself was caused by the veteran's experiences in Vietnam.  

In this regard, the current record reflects that during his 
lifetime, the veteran was diagnosed to have PTSD, attributed 
to his Vietnam service.  The veteran's service personnel 
records reflect that he was involved in numerous combat 
operations serving with the U. S. Marine Corps in Vietnam and 
that he was injured in action in June 1968.  Furthermore, the 
records show that the veteran had a history of alcohol abuse, 
with at least one record reflecting that he used alcohol over 
the years to "try and forget his memories of Vietnam, to 
calm his tension, to buffer the stress."  None of the 
medical evidence, however, contains a clearly articulated 
opinion linking the cause of the veteran's alcoholism to 
PTSD.  

At the hearing before the undersigned, the appellant's mother 
indicated that she wished to provide additional evidence for 
consideration in connection with her claim.  In view of that, 
the undersigned offered to hold the record open for an 
additional 90 days, during which time additional evidence 
from the appellant would be accepted.  In January 2001, the 
RO received a letter from the appellant, accompanied by a 
number of enclosures, which she sought to have considered by 
the Board.  The RO forwarded this information to the Board, 
where it was received in February 2001.  

The letter the appellant submitted primarily restates her 
contentions regarding her claim, and the enclosures 
accompanying this letter are photocopies of pieces of 
evidence that have been previously associated with the claims 
file.  It is noted, however, that in her letter, the 
appellant apparently quoted from information she received 
from an organization she identified as the "National Center 
for PTSD."  This information, not previously part of the 
record, was to the effect that PTSD is associated with an 
increased likelihood for developing alcohol abuse or alcohol 
dependence.  

The preceding discussion clearly shows that the appellant 
submitted, through the RO to the Board, additional evidence 
which she intended to be used in the consideration of her 
current appeal.  This evidence was received at the Board 
within the time limit set by the undersigned at the hearing 
he conducted in November 2000.  The provisions of 38 C.F.R. 
§ 20.1304 set forth the action to be taken when additional 
evidence is received following certification of an appeal to 
the Board, and when such evidence is not accompanied by a 
waiver of the appellant's right to have this evidence first 
reviewed by the RO, the evidence must first be referred to 
the RO for its consideration.  Since the evidence the 
appellant submitted in February 2001 was not accompanied by a 
waiver of her right to have it considered by the RO, it will 
be necessary to return this case to the RO for further review 
prior to the Board's entering a final decision.  

The Board also notes that there was a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and superceded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The appellant's claim was obviously filed before the date of 
enactment of the new law, it is not final, and therefore, its 
terms apply to her.  With respect to the duty to assist under 
this new law, the Board observes that it includes obtaining a 
medical opinion if the evidence (lay or medical) shows the 
presence of a current disability, and indicates the 
disability may be associated with service, (or in this case, 
the veteran's terminal illness, alcoholic liver disease, that 
may have resulted from a disability that in turn may be 
linked to service, PTSD.)  As described above, the present 
record reflects that during the veteran's lifetime, his 
diagnoses included PTSD secondary to his Vietnam combat 
experience.  Other evidence raises the possibility that PTSD 
may have caused him to become alcoholic.  Therefore, the 
requirements of this new law also make it necessary to return 
the case to the RO to obtain an opinion regarding the 
relationship between PTSD and the onset of the veteran's 
alcoholism.  (This new law also contains various notification 
requirements that must be satisfied, and a Remand of this 
case will also give the RO the opportunity to ensure this has 
been accomplished.) 

In view of the foregoing, the case is remanded to the RO for 
the following:  

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA is completed.  In particular, 
the RO should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or informal 
guidance that is subsequently provided by the 
Department, including, among others things, final 
regulations and General Counsel precedent opinions.  
Any binding and pertinent court decisions that are 
subsequently issued also should be considered.  

2.  With respect to the particular development 
required by this appeal, and to be included in the 
assistance provided the veteran under the VCAA, the 
RO should forward the veteran's claims file to a 
physician experienced in the field of PTSD and 
alcoholism.  The physician should review the 
veteran's records and provide an opinion as to 
whether it is at least as likely as not that the 
veteran's alcoholism was a result of service 
related PTSD.  If the record does not contain 
sufficient information from which to make such a 
conclusion, that should be so stated.  A complete 
rationale for any opinion offered, should be set 
forth in the report provided together with citation 
to any pertinent medical or other supporting 
records. 

3.  Upon completion of the above, the RO should 
ensure that all of the foregoing development is 
completed.  If any development is incomplete 
appropriate corrective action should be taken, as 
for instance, if the examiner to which the 
veteran's file is referred, requires additional 
information not associated with the claims file, 
and with a reasonable effort, that information 
could be obtained, that effort should be undertaken 
and the case referred back to the examiner.  

4.  The RO should then review the appellant's 
claims in light of the additional evidence 
submitted and/or obtained pursuant to this remand.  
In adjudicating the claim the RO should consider 
the impact of Allen v. Principi, No. 99-7199 (Fed. 
Cir. Feb. 2, 2001).   If the claims remain denied, 
the appellant and her representative should be 
provided an appropriate supplemental statement of 
the case and given the opportunity to respond.  The 
case should be returned to the Board for further 
review.

No additional action is required of the appellant unless she 
is notified.  She has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

